IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 802 MAL 2014
REPSONDENT                    :
                              :
                              : Petition for Allowance of Appeal from the
          v.                  : Order of the Superior Court
                              :
                              :
FRITZ EUSTACHE PLACIDE,       :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.